                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

DEBBY BURNS also known as                            )
Debbie Faye Smith,                                   )
                                                     )
       Plaintiff,                                    )
                                                     )
v.                                                   )       Civil No. 3:18-cv-00561
                                                     )       Judge Trauger
JIMMY L. SMITH, JR., ET AL.,                         )
                                                     )
       Defendants.                                   )

                                            ORDER

       On February 12, 2019, the magistrate judge issued a Report and Recommendation

(DE #11), to which no timely objections have been filed. The Report and Recommendation is

therefore ACCEPTED and made the findings of fact and conclusions of law of this court. For

the reasons expressed therein, it is hereby ORDERED that this case is DISMISSED without

prejudice pursuant to Federal Rule of Civil Procedure 12(h)(3), as this court lacks subject matter

jurisdiction over this case. It is further ORDERED that the Motion to Dismiss filed by defendant

Cora Davis (Docket No. 8) is DENIED AS MOOT.

       This Order constitutes the judgment in this case.

       It is so ORDERED.

       Enter this 5th day of March 2019.




                                                     ________________________________
                                                     ALETA A. TRAUGER
                                                     U.S. District Judge
